Name: Commission Regulation (EEC) No 838/83 of 11 April 1983 amending for the third time Regulation (EEC) No 2457/82 laying down, for the 1982/83 wine-growing year, provisions concerning the distillation of the by-products of wine-making
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 12. 4. 83 Official Journal of the European Communities No L 92/7 COMMISSION REGULATION (EEC) No 838/83 of 11 April 1983 amending for the third time Regulation (EEC) No 2457/82 laying down, for the 1982/83 wine-growing year, provisions concerning the distillation of the by-products of wine-making THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, regard to the time limit within which the advance must be paid to the producer ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 3082/82 (2), and in particular Article 39 (8) thereof, Having regard to Council Regulation (EEC) No 2144/82 of 27 July 1982 amending Regulation (EEC) No 337/79 on the common organization of the market in wine (3), and in particular Article 2 thereof, Whereas, under the arrangements for compulsory distillation laid down in Article 39 of Regulation (EEC) No 337/79, aid in respect of products processed into spirits has been fixed for the first time for the 1982/83 wine year ; whereas operators eligible for this aid are required to meet obligations not hitherto imposed on them ; whereas practical difficulties have occurred in the application of Article 6 (2) of Commis ­ sion Regulation (EEC) No 2475/82 (4), as last amended by Regulation (EEC) No 36/83 (*) ; whereas, in order to prevent disproportionate penalization of operators who have been unable to meet a secondary obligation , a certain amount of flexibility should be introduced with HAS ADOPTED THIS REGULATION : Article 1 Article 6 (2) of Regulation (EEC) No 2457/82 is hereby replaced by the following : '2 . Not later than three months after the producer has delivered the products the distiller shall pay him an advance of at least 80 % of the buying-in price for wine deliveries. The producer and the distiller may, however, agree that the advance shall be paid after delivery of the products and not later than one month after presentation of the invoice drawn up for them. The balance shall be paid to the producer not later than 31 December 1983 .' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 September 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 11 April 1983 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 54, 5 . 3 . 1979, p. 1 . 0 OJ No L 326, 23 . 11 . 1982, p. 1 . (3) OJ No L 227, 3 . 8 . 1982, p. 1 . (4) OJ No L 262, 10 . 9 . 1982, p. 18 . n OJ No L 5, 7 . 1 . 1983, p. 14 .